     Case 1:19-cv-00438-RAH-SRW Document 36 Filed 04/29/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

DAMON L. THREATS,                            )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    ) CIVIL ACTION NO. 1:19-CV-438-RAH
                                             )
SHERIFF TONY HELMS, et al.,                  )
                                             )
       Defendants.                           )

                                             ORDER

       This case is before the court on a Recommendation of the Magistrate Judge entered on

March 25, 2020. (Doc. 35.) There being no timely objections filed to the Recommendation, and

after an independent review of the file, the Recommendation is ADOPTED, and it is hereby

       ORDERED that this case is DISMISSED without prejudice.

       A Final Judgment will be entered separately.

       DONE, this 29th day of April, 2020.


                                                    /s/ R. Austin Huffaker, Jr.
                                             R. AUSTIN HUFFAKER, JR.
                                             UNITED STATES DISTRICT JUDGE
